Motion to dismiss certiorari proceeding denied on condition that the petitioner print the record and be ready for argument at the May term. Motion by petitioner for an additional stay granted, and all proceedings on the part of the respondents to enforce the revocation of the license stayed until the hearing and determination of the certiorari proceeding, providing said proceeding is brought on for argument at the May term. The motion to compel the respondents to serve an amended return deleting certain portions thereof is denied. Present — Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ.